Citation Nr: 0101142	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-20 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional left knee 
disability based on surgery at a VA facility in April 1989.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had active military service from February 1971 to 
April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision in which 
the RO denied compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for additional left knee disability due to 
surgery performed at a VA facility in 1989.  The veteran 
appealed and requested an RO hearing.  Thereafter, the 
veteran canceled his request for a hearing and asked that his 
case be forwarded to the Board for appellate consideration.


REMAND

The veteran contends that he has additional left knee 
disability following left knee surgery at the Columbia, South 
Carolina VA Medical Center (VAMC) in April 1989.  He 
maintains, therefore, that he has additional disability as a 
result of VA treatment and requests compensation for such 
additional disability.

As an initial matter, it must be noted that the statutory 
criteria applicable to claims for benefits under the 
provisions of 38 U.S.C.A. § 1151 have undergone significant 
revision, which warrants some explanatory discussion in this 
case.  With regard to claims filed before October 1, 1997, 
the governing statutory language is contained at 38 U.S.C.A. 
§ 1151 (West 1991), which provides that, if a veteran suffers 
an injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (2000).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition, 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the treatment or 
hospitalization was authorized.  38 C.F.R. § 3.358(b)(1), 
(2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental to VA treatment.  In the absence of 
evidence satisfying this causation requirement, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability or death compensable.  38 C.F.R. § 
3.358(c)(1), (2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

The aforementioned regulations, as cited and paraphrased 
above, remain in the current edition of the Code of Federal 
Regulations, issued in July 2000.  However, 
as explained below, they have been superseded, in one 
important respect, by congressional action.

So as to avoid any misunderstanding regarding the governing 
law, the Board notes that earlier interpretations of the 
statute, embodied in regulations, required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  38 C.F.R. § 3.358(c)(3) 
(1994).  Those provisions were invalidated by the United 
States Court of Appeals for Veterans Claims (Court) in the 
case of Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That 
decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997.  This change had 
the effect of precluding compensation unless the proximate 
cause of the disability was negligence or other fault on the 
part of VA, or an event not reasonably foreseeable.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1998); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigation settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 
1999).  At present, therefore, claims for benefits under 
section 1151 which were filed before October 1, 1997, must be 
adjudicated under the earlier version of the statute, and by 
the regulations currently published in the Code of Federal 
Regulations.  On the other hand, those claims for benefits 
under section 1151 filed on or after October 1, 1997, are 
governed by the current version of the statute.

Here, the veteran's request for benefits under section 1151, 
was received at the RO on May 28, 1999.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
this claim must be decided under the current, post-October 1, 
1997, version of 38 U.S.C.A. § 1151, as enacted in Public Law 
No. 104-204.

In pertinent part, section 1151, as amended, provides as 
follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. .

38 U.S.C.A. § 1151.

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability which 
was caused by hospital care, or by medical or surgical 
treatment.

In addition to the above-noted changes in the application of 
the provisions of 38 U.S.C.A. § 1151, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law defines VA's duty 
to assist a claimant in obtaining evidence to necessary to 
substantiate a claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the provisions of the Veterans Claims Assistance Act of 2000.  
The veteran was hospitalized at the Columbia, South Carolina 
VAMC in March 1989.  He had been followed in the outpatient 
clinic for chronic anterior cruciate ligament deficiency in 
his left knee.  The hospital records reveal a history of a 
childhood injury to the left knee with operative repair along 
the medial side with subsequent injury many years later 
resulting in a ligament deficiency.  Examination revealed the 
need for reconstruction of the veteran's left knee and he 
underwent arthroscopic surgery on April 12, 1989.  A post-
operative x-ray of the left knee showed a broken screw in the 
lateral femoral condyle and another in the medial tibial 
metaphysis.  The discharge summary reflects that the veteran 
tolerated the procedure well and the wound healed without 
incident.  The veteran was treated with antibiotics and 
discharged in a brace.  The claims folder contains the 
operative report and the hospital discharge summary for this 
hospitalization; the discharge summary reflects that the 
veteran was hospitalized from March 26, 1989, through April 
26, 1989.  However, the complete hospital clinical records 
pertaining to this hospitalization have not been obtained for 
association with the claims folder.  

A VA radiology report dated in May 1999 reflects prominent 
degenerative changes in the veteran's left knee with a 
suggestion of effusion and the possibility of a periarticular 
cyst noted.

VA outpatient treatment records dated in July 2000 not the 
presence of continued mild effusion of the left knee joint 
with no increased heat or redness.

At the current time, the claims folder does not contain 
evidence that the veteran's left knee disability was made 
worse due to surgery at the Columbia, South Carolina VAMC in 
April 1989.  Moreover, there is no medical opinion of record 
which links an increase in the severity of the veteran's left 
knee disability to VA surgery in April 1989.

However, in view of the changes in the law brought about by 
the Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  In particular, 
it does not appear that the RO has specifically advised the 
veteran of his need to submit objective evidence showing an 
increase in his left knee disability as a result of VA 
surgery in April 1989.  Such development action may include 
requesting information as described in 38 U.S.C.A. § 5106, as 
well as the accomplishment of a medical examination (or, 
obtaining a medical opinion) when such evidence may 
substantiate entitlement to the benefits sought.  A claim may 
be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  Id.

Under these circumstances, the Board finds that further 
development of the claim on appeal is warranted.  
Specifically, the RO should invite the veteran to submit 
objective evidence demonstrating that he has additional left 
knee disability due to surgery performed at a VA facility in 
April 1989.  The RO should assist the veteran in obtaining 
such evidence, as appropriate.  In particular, the RO is 
advised that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The veteran has been receiving treatment at the 
Columbia, South Carolina VAMC.  Records dated in July 2000 
reference ongoing treatment and it appears that all pertinent 
VA treatment records may not have been associated with the 
claims folder.

Furthermore, the Board points out that in light of the recent 
amendment to 38 U.S.C. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; as such, 
following completion of the development requested below, the 
RO should adjudicate the veteran's claim on the merits.

Based on the foregoing, this matter is hereby REMANDED to the 
RO for the following action:

1.  The RO should obtain copies of all of 
the clinical hospital records pertaining 
to the veteran's hospitalization at the 
Columbia VAMC from March 26, 1989 to 
April 26, 1989, for his left knee 
problems and resulting surgery, other 
than the operative report and discharge 
summary.  All additional records should 
be placed in the claims folder.

2.  The RO should obtain and associate 
with the claims file all other pertinent 
medical records concerning treatment of 
the veteran's left knee which have not 
already been associated with the claims 
folder to include those records of 
treatment at the Columbia VAMC.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

3.  If none of the requested development 
provides objective evidence that the 
veteran sustained additional left knee 
disability as a result of the April 1989 
surgery on his left knee, the RO should 
specifically advise the veteran and his 
representative of the need to submit 
competent medical evidence to support his 
claim.  The RO should assist the veteran 
in obtaining such evidence, as 
appropriate.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 has been 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000) and 00-92 (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

6.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
compensation benefits, under the 
provisions of 38 U.S.C.A. § 1151, for 
additional left knee disability based on 
surgery at a VA facility in April 1989, 
on the merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to specifically include 
that cited to herein.  The RO must 
provide adequate reasons and bases for 
all of its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

7.  If the benefits sought on appeal 
remain denied, both the veteran and his 
representative must be provided with an 
SSOC and given the opportunity to 
respond within the applicable timeframe 
before the claims file is returned to 
the Board for further review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


